Title: From John Adams to Benjamin Rush, 31 August 1808
From: Adams, John
To: Rush, Benjamin



My dear Sir
Quincy August 31. 1808

Instead of preparing for Commencement, I am answering your delicious Letter of the 24th.—But where to begin or where to end! I will follow your own order.
If I had ever heard that a Pen of Tacitus had been preserved among the Reliques of Antiquity, I Should Swear you had Stolen it to draw the Character of the most conspicuous moral political and military Character Phenomenon of this Age.— I tremble not however at his name. All the Ships in Europe, if he can procure, could not transport an Army to hurt Us! I see in him a Conqueror, who resembles Alexander Cæsar, Mahomet and Couli Kan, and the Vices Follies and Madness, as well as the Genius Courage, and desperation, which belonged to them all. In Attention to the Arts and Sciences he is equal to any of them. His Religion is and Morality are very like that of all of them. I See nothing in him so very much Superiour to Dumourier or Pichegru, or several others, of the Generals now under him. The Impetus of the Revolution, Setting all Things at Defyance operated like a Steam Engine to bend the Character of the french Soldiers to the Severest military discipline the World ever witnessed. All this was done and the french Nation and Armies formed by the national assemblies and their Committees to the most absolute Submission before he came to the Command. With this Instrument he has defended himself against a Series of Coalitions and Combinations against him. In one Point he has been more hardy and impudent than Cæsar or Cromwell: he has thrown off a Masque which they were obliged to wear and openly avowed his personal and Family Ambition. But what is he now? I believe him to be the most miserable Individual of the human Species. He must be conscious that he is brandishing a Beetle round his head upon the Pinnacle of a Steeple. His whole System must crumble under him. He is contending with England for a Superiority of Power, a glittering Object for which the English and French Nations have incessantly wrestled and fought for many Ages. It is in vain to Say the English are acting in Self defence, for So is Napoleon, and he is in more danger than the English. The Truth is the English are contending to be the dominant Power of the World, or if you will for universal Empire as much as the French. The Trident of Neptune is the Scepter of the World: and that unlimited Despotism on the Ocean for which Britain avowedly and openly contends would be a more dangerous Domination over the civilized World than any that Napoleon ever can accomplish.
What is now the Power of Napoleon? Compare it with that of the House of Austria under Charles the 5th and his Successors. The Contention between the House of Austria under Charles and the House of Bourbon under Francis kept Mankind in a fire as consuming as this in our day. Charles, as ambitious and restless as Napoleon ran about Europe by Sea & Land Setting up and pulling down as notably as the Frenchman or Corsican. No longer ago than 1630 the Successor of Charles was Master of Spain, Portugal all the Treasures of America, the Low Countries, the Milanese, the Kingdom of Naples, of Bohemia, of Hungary, and even Germany was become his Patrimony. All this was a greater Power by far than Napoleon, now possesses. The Cry of Universal Empire was as loud then as it is now.
Compare the Power of France now to that of Louis 14th who was hated and dreaded by all Europe as much as Bona is now, and whose Armies of 400 thousand Men bore a greater Preportion to the Standing Armies of Europe then, than those of France do now, and whose Generals Condé Turenne, Villars Luxembourg and many others were equal to any of Napoleons. Not to trouble you to read many books to refresh your memory: only run over the 14th Chapter of Voltaires Age of Louis 14 and See the Pride of the Monarch and the terror of the World. His Navy was then terrible even to the English, and his Armies invincible till Marlborough check’d him as I hope Some Gallant English or Spanish officer will the Napoleons.
Compare the Napoleons with the Capitian Rou in the time of Charlemaine who had as vast Views as much Skill in Arms and Policy and was as cruel as the present Hairbrain.
There are so many in Philadelphia, tho not more than in N.Y. Baltimore or Boston whose Principles I thought not very generous that I cannot guess who was the Blockhead who changed an orthodox opinion that I was a weak Man for the heretical conceit that I am a wise one, at a time when he can have no temptation to it. My own opinion has always agreed with his old opinion, and I am not about to change my opinion, it, was in complaisance to him, Settled more than half a Century ago upon a philosophical Investigation of my Perceptions retentions, Judgments, Reasons, Passions, Imaginations and Prejudices, in complaisance to him. Whoever he is I pronounce him a weak Man too. He never was capable of Understanding, even me. I never was for fixing a “perpetual hereditary Chief Magistrate”. This will never be done. Whenever, if ever, there is one Such Magistrate, there will be two or three. The U.S. will be divided into two or three Sections, and all of them became Vassalls to Uropean Powers. Call them Statholders, if you will—Another Thing! whenever there is an hereditary Chief, there must be an hereditary Senate to check him, or he will soon be either guillotined like Charles 1. and Louis the 16 or become a Despot, like Napoleon. If I had not been a weak Man I should have explain’d myself so as to be better understood: and if your Man had not been a weak Man he would have understood me better. All I have contended for, has been that the first Magistrate Should be made so respectable and So independent as to be able to mediate between the two great Factions of Aristocrats and Democrats which always has existed and always will tear Mankind to Pieces. Here I want, but have not time, to introduce a new Theory of Vanity which I have discovered— If I should not forget it, I may hereafter, explain it. It would be Somewhat to the Purpose in this place.
The Nomination to the Treasury of the Mint, is one of the Actions of my Life, which I have ever recollected with the most entire Satisfaction though it made me about thirty nine Enemies and among the rest Frederick Augustus Mughlenbourg.
Every Sprigg of Laurell you receive at home or from abroad gives me pleasure because I believe it, well merited. Your “Rules for the Preservation of health” will be another Benefaction to Mankind, I doubt not.
I was much pleased with handsome Bradford and should have asked a Visit of him to Quincy, if he had not told me he was obliged to return the next day.
Of Mr Snyder I know nothing, but by Newspapers, the most faithless Tattlers, Busy bodies and Mischief Makers in the World. Mr Ross I know and esteem to a certain degree
Low diet is good in some Cases, I know by Experience, and Bleeding too I have found necessary at times. But which of the Maniacks shall We bleed Napoleon or George?
I once Said, in answer to a Virginia address that it would depend upon Virginians to determine, whether We should have a Faction to crush and humble. Virginians did determine, and the Faction was crushed, and humbled in dust, and ashes. Every Man convicted was obliged to pay Fines and Costs; to Germans the Severest of Punishments; and four of them were obliged to obtain twelve Thousand Petitioners for their Lives. I think this was dust and ashes, especially as they were all obliged to confess their faults express their penitence and promise Reformation. Shall I mention the names of Virginians and Pensilvanians who fomented this Insurrection? if you desire it, I will.
The Federalists are now turning the Tables upon them and imitating their Acts, and I fear will excite insurrections in their turn. In Short, my Friend, I fear We are in danger, if not upon the Point of introducing a foreign War by a civil one. The Stubble is dry and a Spark may raise a flame. The Spirits are on fire. When the Elections are decided, I hope, they will be kept under, if they cannot be extinguished.
Family to Family as ever

J. Adams